EX-2.1 Plan of Conversion of Mantra Venture Group Ltd. From a Nevada Corporation into a British Columbia Corporation dated October 29, 2009 PLAN OF CONVERSION OF MANTRA VENTURE GROUP LTD. FROM A NEVADA CORPORATION INTO A BRITISH COLUMBIA CORPORATION This Plan of Conversion of Mantra Venture Group Ltd. from a Nevada corporation into a British Columbia corporation (the “Plan”), is entered into an adopted as of the 29th day of October, 2008. RECITALS: A. Mantra Venture Group Ltd. (“Mantra”) is a corporation duly organized under the laws of the State of Nevada, having been formed on January 22, 2007 under the name Mantra Venture Group Ltd.; B. The authorized capital stock of Mantra consists of 100,000,000 common shares and 20,000,000 preferred shares with par value of $0.00001. C. The Shareholders of Mantra deem it advisable for the general welfare and advantage of Mantra and its members that Mantra convert from a Nevada corporation into a British Columbia corporation pursuant to this plan and pursuant to the applicable provisions of the laws of the Province of British Columbia. PLAN 1. CONVERSION TO BRITISH COLUMBIA CORPORATION. At Effective Time of Conversion, Mantra shall cease to be a Nevada corporation and shall become a British Columbia corporation. The “Effective Time of Conversion” shall be that date on which the Articles of Conversion substantially in the form of Exhibit “1”, which is attached hereto and incorporated herein by reference for all purposes, are filed in the office of the Nevada Secretary of State, all after satisfaction of the respective requirements of the applicable laws of said states prerequisite to such filings. 2. MANTRA TO REMAIN IN AND CONTINUE EXISTENCE. Following the conversion, Mantra shall continue in existence. Following the conversion, Mantra shall be a company duly formed and in existence pursuant to the Business Corporations Act (British Columbia) (“BCBCA”). 3. GOVERNING LAW: ARTICLES OF INCORPORATION. At all times during and after the Conversion, Mantra shall be governed by the laws of the Province of British Columbia, and by the terms of the Articles of Incorporation, attached to the Articles of Conversion as Exhibit “1”, which will be filed with the British Columbia Registrar of Corporations. 4. BYLAWS. At Effective Time of Conversion, the bylaws of Mantra shall be adopted to comply with the British Columbia law. 5. DIRECTORS AND OFFICERS OF SURVIVING CORPORATION. The Board of Directors and the officers of Mantra shall remain the same following the conversion, and such directors and officers are as follows: DIRECTORS: Larry Kristof Dennis Petke OFFICERS: President and
